Appeal by defendant, as limited by his brief, from a sentence of the County Court, Orange County, imposed November 2, 1973, upon a conviction of criminal possession of a dangerous drug in the fourth degree, upon a guilty plea. The sentence was a prison term of a seven-year maximum and a two-and-one-third-year minimum. Sentence reversed, on the law, and case remanded to the County Court, Orange County, for resentence in compliance with section 70.00 (subd. 3, par. [b]) of the Penal Law. No question of fact was presented on this appeal. The record discloses that the sentencing court failed to set forth its reasons for imposing a minimum sentence as is mandated by section 70.00 (subd. 3, par. [b]) of the Penal Law. Accordingly, defendant should be resentenced *693(see People v. Healey, 46 A D 2d 691). We have also examined defendant’^ other arguments and find them to be without merit. Martuseello, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.